Talmadge, J.
(concurring) — I generally agree with the majority’s disposition of this case, but I write separately because a case is “solved” or “closed” within the meaning of RCW 42.17.310(l)(d)3 and Newman v. King County, 133 Wn.2d 565, 947 P.2d 712 (1997), when an individual is arrested and charges have been filed against that individual by the prosecuting authority. To hold otherwise offers no clear guideline to law enforcement officials and persons seeking disclosure of information under our public disclosure act, RCW 42.17, and essentially contradicts our holding in Newman.
Our opinion in Newman stated RCW 42.17.310(l)(d) provides “a broad categorical exemption from disclosure [for] all information contained in an open active police investigation file.” Newman, 133 Wn.2d at 575. We also said in Newman:
. . . We hold the broad language of the statutory exemption requires the nondisclosure of information compiled by law enforcement and contained in an open and active police investigation file because it is essential for effective law enforcement.
Id. at 574. Our determination in Newman was based on the statutory direction to permit law enforcement authorities to investigate criminal activities without having their time and energies deflected in court-related proceedings by parties, particularly the media, seeking to access the information on open criminal investigations during their pendency. We stated:
Requiring a law enforcement agency to segregate documents before a case is solved could result in the disclosure of sensitive information. The determination of sensitive or nonsensi*483tive documents often cannot be made until the case has been solved. This exemption allows the law enforcement agency, not the courts, to determine what information, if any, is essential to solve a case.
Newman, 133 Wn.2d at 574.
Case law provides guidance on this issue. In Cowles Publishing Co. v. State Patrol, 109 Wn.2d 712, 748 P.2d 597 (1988), we held the names and investigative files of police officers under scrutiny by law enforcement internal affairs units after citizens’ complaints were exempt from public disclosure by virtue of RCW 42.17.310(l)(d), the identical provision at issue here and in Newman. However, we indicated this exemption was inapplicable once criminal charges were filed against an officer:
As they currently operate in the various law enforcement agencies in Spokane County, internal investigation procedures are based on an assumption that information gathered during investigations will be kept confidential, unless criminal charges are brought against the offending officer ....
Cowles Publ’g Co., 109 Wn.2d at 730 (emphasis added).
Indeed, we have defined “law enforcement” in the context of this exemption as involving the carrying out of a command. More specifically, “[l]aw enforcement involves imposition of sanctions for illegal conduct.” Brouillet v. Cowles Publ’g Co., 114 Wn.2d 788, 796, 791 P.2d 526 (1990). Obviously, until charges are actually filed by a prosecuting authority, there can be no imposition of sanctions.
In this case, we must decide when a case is actually “closed” or “solved.” Insofar as the materials in question, with the exception of Milton Rowland’s booking photograph, were actually provided to Cowles Fublishing, we are establishing the appropriate definition of a “closed” case for future cases.
The appropriate line of demarcation for determining when a case is closed or solved is the point at which the executive branch of government has essentially concluded its *484involvement with the case.4 The majority says, “[W]e hold in cases where the suspect has been arrested and the matter referred to the prosecutor, any potential danger to effective law enforcement is not such as to warrant categorical nondisclosure of all records in the police investigative file.” Majority op. at 479-80. This may very well be true in many cases, but simply submitting an investigation to a prosecutor for a charging decision does not always end the investigation. The prosecuting authority, whether a city attorney’s office or a county prosecuting attorney’s office, must then decide whether there is a sufficient basis to file criminal charges. If the prosecuting authority determines there is an insufficient factual or legal basis to file charges, the case is clearly neither solved nor closed. To use our language from Brouillet, 114 Wn.2d 788, there can be no imposition of sanctions. At that point, further investigation is required and the whole purpose for the exemption discussed in Newman applies.5 Under the majority’s analysis, law enforcement authorities doing further investigation would be susceptible to court-related proceedings for disclosure of all of their investigative materials.
The better point at which to say the case is “closed” is when the prosecuting authority has determined to file charges, as our earlier cases indicate. At that time, the case is essentially solved or closed from the perspective of the executive branch — the law enforcement agencies and the prosecuting authorities. The case is then within the province of the judicial branch of government, and it is no lon*485ger appropriate for the statutory exemption to apply. The broad policy of public disclosure set forth in chapter 42.17 RCW must then control.
In giving reasonable effect to the statutory exemption from the disclosure requirement, we do no more than uphold a time, place, and manner restriction on the release of public information. One of the overarching purposes of the public disclosure act is to allow “full access to public records so as to assure continuing public confidence of fairness of elections and governmental processes, and so as to assure that the public interest will be fully protected.” RCW 42.17.010(11). In the case of police investigations, the public certainly has a right to know whether such investigations are competent, fair, and expeditious, so the public may hold accountable those elected officials responsible for law enforcement. The news media, in their traditional and honored role, act to keep the public informed of such matters. Access to police investigatory records is therefore essential for the media to fulfill their role as the public’s informant. The question is simply when is such access permissible. The Legislature, balancing the need for effective police work against the public’s right to know the workings of government, contemplated in RCW 42.17-.310(1) (d) times when access is not permissible.
In my view, only in the rarest of circumstances, if at all, will the public be better served by allowing the media to view open investigatory files as opposed to prohibiting view until the investigation is closed. Once an investigation is closed, the media will have full access to the record (subject to other confidentiality restrictions) and will be able to report fully to the public on the conduct of the investigation, thus ensuring public accountability. As the timing of accessibility, and not accessibility itself, is the only concern in the case at bar, I would decide in favor of ensuring the integrity of effective police enforcement.
I would hold the Spokane Police Department should have turned over to Cowles Publishing Company all records relating to the case of Milton Rowland, except his booking *486photograph, upon Rowland’s arrest and the prosecuting authority’s decision to file criminal charges against him.
Ireland, J., concurs with Talmadge, J.
Reconsideration granted in part and opinion modified January 7, 2000.

RCW 42.17.310(l)(d) states:
Specific intelligence information and specific investigative records compiled by investigative, law enforcement, and penology agencies, and state agencies vested with the responsibility to discipline members of any profession, the nondisclosure of which is essential to effective law enforcement or for the protection of any person’s right to privacy.


Law enforcement agencies and prosecutors serve an executive branch function, but prosecutors serve a judicial branch role in filing charges and trying criminal actions. See Anderson v. Manley, 181 Wash. 327, 43 P.2d 39 (1935) (prosecutor enjoys quasi-judicial immunity in deciding whether to institute prosecution of a crime); Mitchelle v. Steele, 39 Wn.2d 473, 236 P.2d 349 (1951) (immunity extends to official acts committed with malice and without probable cause).


The Sentencing Reform Act of 1981 directs a prosecutor as follows:
If the initial investigation is incomplete, a prosecuting attorney should insist upon further investigation before a decision to prosecute is made, and specify what the investigation needs to include.
ROW 9.94A.440, GUIDELINES/COMMENTARY: Police Investigation (3).